                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

John Kennevick and James Payne,               )
                                              )
               Plaintiffs,                    )      ORDER
                                              )
       vs.                                    )
                                              )
Deer Valley Trucking, Inc.,                   )      Case No. 1:14-cv-63
                                              )
               Defendant.                     )


       On April 13, 2015, the Defendant filed a “Notice of Bankruptcy,” prompting the Court to

issue an order on April 22, 2015, staying this matter pursuant to 11 U.S.C. § 362(a)(1). Almost four

years have since lapsed. Accordingly, the parties are directed to file a report by May 20, 2019,

updating the Court on the status of the Defendant’s bankruptcy proceedings and otherwise advising

how they want to proceed.

       IT IS SO ORDERED.

       Dated this 19th day of April, 2019.

                                                     /s/ Clare R. Hochhalter
                                                     Clare R. Hochhalter, Magistrate Judge
                                                     United States District Court
